Case: 17-11047      Document: 00514402445         Page: 1    Date Filed: 03/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 17-11047                                FILED
                                  Summary Calendar
                                                                           March 26, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALONSO ERNESTO VELO-CANO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:17-CR-22-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Alonso Ernesto Velo-Cano appeals the 48-month above-guidelines
sentence and 3-year term of supervised release imposed following his guilty
plea conviction for illegal reentry in violation of 8 U.S.C. § 1326. He argues
that his previous conviction of a felony or an aggravated felony must be
charged in the indictment and either proven to a jury or admitted as part of a
guilty plea before the statutory sentence enhancements of § 1326(b) may be


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11047    Document: 00514402445     Page: 2   Date Filed: 03/26/2018


                                 No. 17-11047

applied. He concedes that the issue is foreclosed by Almendarez-Torres v.
United States, 523 U.S. 224 (1998); however, he seeks to preserve the issue for
possible Supreme Court review.
      In Almendarez-Torres, 523 U.S. at 239-47, the Supreme Court held that
for purposes of a statutory sentencing enhancement, a prior conviction is not a
fact that must be alleged in an indictment or found by a jury beyond a
reasonable doubt.    This court has held that subsequent Supreme Court
decisions did not overrule Almendarez-Torres. See United States v. Wallace,
759 F.3d 486, 497 (5th Cir. 2014) (considering the effect of Alleyne v. United
States, 570 U.S. 99 (2013)); United States v. Pineda-Arrellano, 492 F.3d 624,
625-26 (5th Cir. 2007) (considering the effect of Apprendi v. New Jersey, 530
U.S. 466 (2000)). Thus, Velo-Cano’s argument is foreclosed.
      Accordingly, appellant’s motion for summary disposition is GRANTED,
and the judgment of the district court is AFFIRMED.




                                      2